                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


JASON LYONS, and wife, AMY LYONS,                    )
                                                     )
               Plaintiffs,                           )
                                                     )
v.                                                   )      No. 3:19-CV-325-HBG
                                                     )
THE ERIE INSURANCE COMPANY,                          )
                                                     )
               Defendant.                            )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73(b) of the

Federal Rules of Civil Procedure, and the consent of the parties, for all further proceedings,

including entry of judgment [Doc. 14].

       Now before the Court is Plaintiffs’ Motion to Strike Affirmative Defense of Concealment,

Fraud, or Misrepresentation [Doc. 22]. Defendant has responded [Doc. 25] in opposition to the

Motion, and Plaintiffs filed a reply [Doc. 26]. The Motion is ripe for adjudication. Accordingly,

for the reasons stated below, the Court DENIES Plaintiffs’ Motion [Doc. 22].

I.     POSITIONS OF THE PARTIES

       Plaintiffs move, pursuant to Federal Rule of Civil Procedure 9(b), to strike Defendant’s

Sixteenth Affirmative Defense, alleging concealment, fraud, or misrepresentation. For grounds,

Plaintiffs state that Defendant did not state with particularity the circumstances constituting the

fraud or misrepresentation.

       Defendant asserts that motions to strike are viewed with disfavor and are not frequently

granted. Defendant argues that it has met the pleading requirements of Rule 9. Specifically,




Case 3:19-cv-00325-HBG Document 34 Filed 03/05/21 Page 1 of 5 PageID #: 631
Defendant asserts that it has pled that Plaintiffs misrepresented the facts and circumstances of their

loss during (1) submission of documents to Defendant; (2) giving statements to Defendant; and (3)

during their respective examinations under oath. Defendant argues that Plaintiffs have not filed

any discovery requests to ascertain the statements that Defendant believes to be untruthful. In the

alternative, Defendant seeks to amend its Answer pursuant to Rule 15.1

       In reply, Plaintiffs argue that Defendant’s Sixteenth Affirmative Defense should be

stricken pursuant to Rules 9(b) and 12(f). Plaintiffs argue that at least one federal court has held

that a similar affirmative defense was not sufficient under Rule 9(b). Plaintiffs assert that

Defendant’s Sixteenth Affirmative Defense fails to mention the content of the claimed

representations or the consequences thereafter.

II.    ANALYSIS

       The Court has considered Plaintiffs’ request, and for the reasons more fully explained

below, the Court finds the request not well taken.

       Rule 9(b) requires a party asserting fraud or mistake to plead the circumstances thereof

with particularity. Fed. R. Civ. P. 9(b). In addition, Rule 12(f) states as follows:

               (f) Motion to Strike. The court may strike from a pleading an
               insufficient defense or any redundant, immaterial, impertinent, or
               scandalous matter. The court may act:

               (1) on its own; or

               (2) on motion made by a party either before responding to the
               pleading or, if a response is not allowed, within 21 days after being
               served with the pleading.




       1
         Defendant did not file a proposed amended Answer with its request to amend in
accordance with Local Rule 15.1.




Case 3:19-cv-00325-HBG Document 34 Filed 03/05/21 Page 2 of 5 PageID #: 632
Fed. R. Civ. P. 12. “Motions to strike are viewed with disfavor and are not frequently granted.”

Operating Engineers Local 324 Health Care Plan v. G & W Const. Co., 783 F.3d 1045, 1050 (6th

Cir. 2015) (citations omitted).    Specifically, “[t]he function of the motion is to ‘avoid the

expenditure of time and money that must arise from litigating spurious issues by dispensing with’

them early in the case.” Id. (quoting Kennedy v. City of Cleveland, 797 F.2d 297, 305 (6th Cir.

1986)) (other quotations omitted). As the Sixth Circuit has explained, “A motion to strike should

be granted if ‘it appears to a certainty that plaintiffs would succeed despite any state of the facts

which could be proved in support of the defense and are inferable from the pleadings.’” Id.

(quoting Williams v. Jader Fuel Co., 944 F.2d 1388, 1400 (7th Cir. 1991)) (citations and internal

quotation marks omitted); see also Jeeper's of Auburn, Inc. v. KWJB Enter., L.L.C., No. 10-13682,

2011 WL 1899195, at *1 (E.D. Mich. Mar. 16, 2011), (explaining that a defense is insufficient if

“as a matter of law, the defense cannot succeed under any circumstances”) report and

recommendation adopted, No. 10-13682, 2011 WL 1899531 (E.D. Mich. May 19, 2011).

       As an initial matter, the Court notes that Plaintiffs’ Motion was filed beyond the twenty-

one (21) days permitted under Rule 12(f).2 Defendant filed its Answer on August 26, 2019, and

Plaintiffs’ Motion to Strike was filed on July 10, 2020, which is well beyond the twenty-one (21)

days permitted. Battaglia v. United States, No. 1:07CV778, 2010 WL 11561510, at *2 (N.D. Ohio

Aug. 30, 2010) (denying a motion to strike as untimely). Nevertheless, the Court has reviewed the

merits of the Motion. Hill v. Herbert Roofing & Insulation, Inc., No. 13-CV-11228, 2014 WL

234217, at *2 (E.D. Mich. Jan. 22, 2014) (considering the merits of an untimely motion to strike).




       2
           The Court notes that Defendant did not raise timeliness in its Response; however,
Plaintiffs did not cite Rule 12(f) in their opening brief.


Case 3:19-cv-00325-HBG Document 34 Filed 03/05/21 Page 3 of 5 PageID #: 633
          As mentioned above, Plaintiffs argue that Defendant’s Sixteenth Affirmative Defense was

not pled with particularity. Specifically, Defendant’s Sixteenth Affirmative Defense states as

follows:

                 Plaintiffs are not entitled to recover any money from Erie because
                 of Plaintiffs’ own violations of the policy. Erie avers that the fire at
                 Plaintiffs’ residence was not accidental, and was set by or at the
                 direction of one or more of the Plaintiffs with the intent to defraud
                 Erie. Following the loss and in the presentation of the claim and in
                 dealing with Erie, in submitting documents, giving statements,
                 presenting for Examinations Under Oath and in many dealings with
                 Erie, Plaintiffs have made multiple misrepresentations and
                 intentionally concealed and misrepresented material facts and
                 circumstances concerning this insurance and the loss. Therefore,
                 Plaintiffs cannot recover under the policy of insurance issued by
                 Erie.

[Doc. 5 at 5].

          The Court does not find Defendant’s Sixteenth Affirmative Defense to be redundant,

immaterial, impertinent, or scandalous. Fed. R. Civ. P. 12(f). Further, the Court finds that

Plaintiffs have not shown that the Sixteenth Affirmative Defense cannot succeed under any

circumstances. Jeeper's of Auburn, 2011 WL 1899195, at *1 (a defense is insufficient if “as a

matter of law, the defense cannot succeed under any circumstances”). Finally, while Plaintiffs

argue that Defendant did not plead the content of the misrepresentations or the consequences

therefore with particularity, the Court finds that the appropriate course of action is for the parties

to proceed with discovery on Defendant’s allegations as opposed to striking them under Rule

12(f).3



          3
          Plaintiffs rely on Shipwash v. United Airlines, Inc., 28 F. Supp. 740 (E.D. Tenn. 2014) in
support of their argument. In Shipwash, the Court dismissed plaintiff’s claim of fraud because
plaintiff failed to provide the specific allegations as to the fraudulent scheme. Id. at 751. In
Shipwash, however, defendant filed a motion to dismiss, which tests the sufficiency of the
allegations in a pleading. Further, Plaintiffs also rely on Boardwalk Apartments, L.C. v. State Auto
Prop. & Cas. Ins. Co., No. 11-CV-2714-JAR-KMH, 2012 WL 3024712, at *4 (D. Kan. July 24,


Case 3:19-cv-00325-HBG Document 34 Filed 03/05/21 Page 4 of 5 PageID #: 634
III.   CONCLUSION

       Accordingly, for the reasons explained above, the Court DENIES Plaintiffs’ Motion to

Strike Affirmative Defense of Concealment, Fraud, or Misrepresentation [Doc. 22].

       IT IS SO ORDERED.

                                             ENTER:



                                             United States Magistrate Judge




2012) in support of their argument, but in Boardwalk, the court denied plaintiff’s motion to strike
and allowed defendant to file a motion to amend.




Case 3:19-cv-00325-HBG Document 34 Filed 03/05/21 Page 5 of 5 PageID #: 635
